Deady, J.
I concur with the circuit justice, but wish to add that this motion is anomalous, and will not lie under any circumstances. It is made by the defendant, and is for “judgment on the pleadings,” —the pleadings being the complaint and answer. But, as a judgment on the pleadings cannot be given on the pleading of the party, moving for it, unless the truth of the allegations therein is admitted by the subsequent pleading or silence of the adverse party, this is really a motion by the defendant for a judgment on the complaint. Now, there can be no judgment for the defendant on the complaint except upon the ground that it does not state facts sufficient to constitute a cause of action, and that objection or question can only be made by demurrer. So that if the defendant had made this motion before answer, still it would not lie. But the motion is also singular in the nature of the judgment it asks—“that the plaintiff’s complaint be dismissed.” A bill or suit in equity is said to be “dismissed” when finally disposed óf adversely to the plaintiff therein; and un< *615less the decree of dismissal is declared to be “without prejudice,” it is a bar to any further litigation of tho matter between the parties. But an action at law is disposed óf either by a judgment for the plaintiff, or in bar of its maintenance, or of nonsuit. By either the first or second one the cause of action is determined and the action brought to an end; but by the third the action only is ended or disposed of, and another may be brought upon the samo cause.
Tins judgment of nonsuit can only bo obtained on motion of the defendant, before trial, because of the failure of the, plaintiff to appear for trial, or by consent. Tho form of it is “that the plaintiff take nothing by his writ or action, and that the defendant go hence without day;” and the effect of it, under the Code, is to dismiss tho action. See Code of Civil Procedure, c. 2, tit. 11.
But a “motion” to dismiss “a complaint,” whether at law. or in equity, will not lie under any circumstances; and it proceeds upon a total misconception of the nature of legal procedure, both under the Code and at common law.